DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Reason(s) Why the 7/23/2021 Response Is Non-Responsive
01.	The 7/23/2021 "Response" fails to respond to the 6/25/2021 "Office Action" because of the following omission(s) and matter(s). 
The 6/25/2021 Restriction Requirement expressly identifies the feature whose presence or absence defines the sub-Species (see, for example, paragraph 01 on page 2 identifying the mutually exclusive characteristics between Sub-Species A1 and A2 being whether the embodiment lacks a protective element 14 or has a protective element 14). Clearly, an embodiment cannot have and not have the protective element 14 at the same time--it either has it (as shown in the embodiment described with respect to FIG. 2) or doesn't (as shown in the embodiment described with respect to FIG. 1). 
The 6/25/2021 Restriction Requirement expressly requires the election of a Species (from the identified embodiments of: A1B1, A1B2, A2B1, and A2B2) and requires the identification of claims reading on the elected Species. 
The 7/23/2021 Response "elects, with traverse, Species AIB2[, and] asserts that claims 1-20 encompasses Species A1B2." The assertion, however, is blatantly incorrect since clearly at least claims 9 and 18, and therefore claims 
The general, conclusory manner of asserting the claims reading on Species A1B2, the elected Species, makes Examiner suspect Applicant made an inadvertent, unintentional mistake. Applicant therefore is required to confirm the claims reading on the elected (A1B2) Species and properly respond to the Restriction Requirement. 
Since the Reply appears to be bona fide, Applicant must file a response addressing/correcting the above described matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
CONCLUSION
02.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or an earlier communication on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814